Citation Nr: 1020609	
Decision Date: 06/04/10    Archive Date: 06/10/10

DOCKET NO.  09-25 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUES

1.  Entitlement to service connection for cervical 
osteoarthritis, to include as secondary to his service-
connected knee disabilities.

2.  Entitlement to service connection for a lumbosacral spine 
disability, to include as secondary to his service-connected 
knee disabilities.

3.  Entitlement to service connection for headaches, to 
include as secondary to a cervical spine disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Williams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1943 to 
December 1943.   

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a November 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Wilmington, 
Delaware.  

In April 2010, the Veteran testified at a Travel Board 
hearing before the undersigned Acting Veterans Law Judge.  A 
transcript of this hearing is of record. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

After a careful review of the record, the Board finds that 
the Veteran's claims of entitlement to service connection for 
cervical osteoarthritis, a lumbosacral spine disability, and 
headaches must be remanded for additional development and 
adjudication.

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim. 38 U.S.C.A. 
§ 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  The evidence of a link between current disability 
and service must be competent. Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003).

Service treatment records are silent as to any cervical or 
lumbosacral spine disability or headaches involving the 
Veteran during his military service.  However, at his hearing 
before the undersigned, he described falling while on an 
obstacle course incurring injury to his right leg and knee, 
which he asserts traveled to his back and neck.  

Private treatment records reveal diagnoses involving the 
Veteran's cervical spine, lumbosacral spine, and headaches, 
and also reflect that the Veteran was in an automobile 
accident in 1997.  See private treatment records dated form 
September 1977 to May 1997.  The Veteran has also supplied a 
statement form a private physician noting the Veteran's 
reported history of his in-service injury to his back and an 
assessment of osteoarthritis of the back.  See statement from 
Dr. Minora dated July 2006.  

According to a July 2006 VA examination report, the Veteran 
was diagnosed with chronic neck and low back pain and noted 
to have degenerative changes of the cervical and lumbosacral 
spine.  The examiner also reported that the Veteran is having 
headaches referred from the neck region due to the stated 
neck disability.  The examiner further commented that the 
Veteran's neck and back disabilities may be a result of 
multiple different etiologies, including his advanced age, 
previous injuries, and some of his pain may be compensating 
for his chronic knee complaints.  Lastly, he noted that it is 
not possible to give the exact etiology without resorting to 
speculation/conjecture.  While the examiner noted that the 
Veteran's headaches are related to his neck disability, he 
failed to render an opinion on whether the Veteran's 
headaches are directly attributable to the Veteran's active 
service, including any in-service injury, as claimed by the 
Veteran in a July 2009 statement.  The examiner also reported 
that the claims file was not available to review in 
connection with the claim.  

Based on the foregoing, the Board concludes that the 
Veteran's claims regarding his cervical and lumbosacral spine 
disabilities and headaches should be remanded for an 
appropriate VA examination to determine whether the Veteran 
has cervical spine and lumbosacral spine disabilities, and/or 
headaches that had their onset in or are related to his 
active duty service, or are related to any service-connected 
disabilities.  The Board also finds that the Veteran's 
headaches should be evaluated in order to determine whether 
this is secondary to any cervical or lumbosacral disability 
found to be present.  

In this regard, the Board notes that VA's duty to assist 
requires a "thorough and contemporaneous medical 
examination" that is sufficient to ascertain the current 
level of disability, and accounts for its history. Floyd v. 
Brown, 9 Vet. App. 88, 93 (1995).  This medical examination 
must consider the records of prior medical examinations and 
treatment in order to assure a fully informed decision. 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); see also 
Godfrey v. Brown, 8 Vet. App. 113 (1995) (the Board is not 
required to accept doctors' opinions that are based upon the 
veteran's recitation of medical history); Owens v. Brown, 7 
Vet. App. 429 (1995). The Veteran's service treatment records 
and other related documents should be reviewed by the 
examiner, thereby enabling him to form an opinion on an 
independent basis.  Elkins v. Brown, 5 Vet. App. 474, 478 
(1993); see also Powell v. West, 13 Vet. App. 31, 35 (1999) 
(it is error for the Board to rely on an inadequate 
examination).

In addition, the Veterans Claims Assistance Act of 2000 
(VCAA) specifically provides that as part of the duty to 
assist, the Secretary shall make reasonable efforts to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain.  38 U.S.C.A. 
§ 5103A(b)(1) (West 2002).  VA is obligated to assist the 
claimant in obtaining relevant records, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  See 38 C.F.R. § 3.159 (c), (d).  
The RO/AMC should also obtain any pertinent VA treatment 
records for treatment of the claimed disabilities.  VA has a 
duty to seek these records.  38 U.S.C.A. § 5103A(b)(1).  

Review of the record shows that there are some service 
treatment records (STRs) associated with the claims file.  In 
cases where the STRs are unavailable or incomplete through no 
fault of the Veteran, there is a heightened obligation to 
assist the Veteran in the development of his case.  O'Hare v. 
Derwinski, 1 Vet. App. 365 (1991).  The Veteran also reported 
receiving treatment in Curtis Bay, Maryland and in a Marine 
Hospital in Norfolk, Virginia while in service.  See April 
2010 hearing transcript.  The record reflects that service 
treatment records were requested in 1944 and 1947 in 
connection with claims regarding dental and knee 
disabilities.  While responses were received from the Office 
of the Chief Medical Officer of the U.S. Coast Guard, it is 
unclear whether service treatment records were requested from 
the National Personnel Records Center (NPRC).  Thus, the RO 
should attempt to obtain any additional service treatment 
records on remand as well.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Obtain the Veteran's service treatment 
records from active duty for the Veteran's 
service from August 1943 to December 1943, 
to include any treatment received in 
Curtis Bay, Maryland and/or the Marine 
Hospital in Norfolk, Virginia, from the 
NPRC or other pertinent sources.  All 
efforts to obtain these records should be 
fully documented, and the NPRC and any 
other source contacted must provide a 
negative response if records are not 
available.

2.  Obtain any records of the Veteran's 
treatment for any cervical and lumbosacral 
spine disabilities and headaches from the 
appropriate VA medical facilities. 

3.  After associating with the claims 
folder any pertinent outstanding records, 
schedule the Veteran for a VA orthopedic 
examination concerning his claimed cervical 
and lumbosacral spine disabilities.  Any 
necessary tests and studies should be 
performed.  The claims file and a separate 
copy of this remand must be made available 
to and reviewed by the examiner, and the 
report must be annotated in this regard.

The examiner should identify all 
disabilities affecting the Veteran's 
cervical and lumbosacral spine.  With 
respect to each diagnosed disability, the 
examiner should render an opinion as to 
whether it is at least as likely as not 
(i.e., there is a 50 percent or more 
probability) that such disability is 
medically related to in-service injury, as 
alleged.  The examiner should opine as to 
whether it is at least as likely as not 
that any current cervical and lumbosacral 
spine disability is caused or aggravated by 
the Veteran's service-connected knee 
disabilities.  If the Veteran's service-
connected knee disabilities aggravated or 
contributed to or accelerated any 
pathologic process of any cervical or 
lumbosacral spine disability, the examiner 
should indicate the degree of disability of 
the cervical and/or lumbosacral spine 
disability before it was aggravated and the 
current degree of disability.  

4.  Thereafter, schedule Veteran for an 
appropriate VA examination to identify 
whether the Veteran has a separate and 
distinct headache disorder.  Any necessary 
tests and studies should be performed.  The 
claims file and a separate copy of this 
remand must be made available to and 
reviewed by the examiner, and the report 
must be annotated in this regard.  

The examiner is requested to review the 
pertinent medical records and provide a 
written opinion as to the presence, 
etiology and onset of the Veteran's 
headaches.  With respect to any headache 
disorder diagnosed, the physician should 
render an opinion as to whether it is at 
least as likely as not (i.e., there is a 50 
percent or more probability) that such 
disability is medically related to in-
service injury, as alleged.  The examiner 
should opine as to whether it is at least 
as likely as not that any current headache 
disorder(s) is caused or aggravated by the 
Veteran's diagnosed (if any) cervical or 
lumbosacral spine disability.  If the 
Veteran's cervical or lumbosacral spine 
disability, aggravated or contributed to or 
accelerated any pathologic process of a 
headache disorder, the examiner should 
indicate the degree of disability of the 
headaches before it was aggravated and the 
current degree of disability of the 
headaches.  

(The examiner(s) should be aware that 
aggravation of a disability requires that 
the disability underwent a permanent 
increase of the severity of the underlying 
pathology of the condition, as opposed to a 
temporary exacerbation or intermittent 
flare-up of the associated symptoms.  Hunt 
v. Derwinski, 1 Vet. App. 292 (1991)).

The examiner(s) must state the medical 
basis for any opinion expressed.  In 
rendering the requested opinions, the 
examiner(s) should specifically consider 
and discuss all evidence, including the 
service treatment records and post-service 
private treatment records.  If an opinion 
cannot be reached without resort to 
speculation, then the examiner(s) must so 
state and explain why he or she cannot 
reach an opinion without speculation.

5.  When the actions requested have been 
completed, undertake any other indicated 
development deemed appropriate under the 
law and then readjudicate the issues on 
appeal.  If any benefit sought on appeal 
remains denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



